
	
		III
		110th CONGRESS
		2d Session
		S. RES. 554
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2008
			Mr. Kerry (for himself,
			 Mr. Lugar, Mr.
			 Biden, Mr. McConnell,
			 Mrs. Feinstein, Mr. Durbin, Mr.
			 Dodd, Mr. Obama,
			 Mr. Webb, Ms.
			 Murkowski, Mr. Kennedy,
			 Mr. Menendez, Mr. Feingold, Mr.
			 Lieberman, Mr. Hagel,
			 Mrs. Boxer, Mrs. Clinton, Mrs.
			 Dole, Mr. McCain, and
			 Mr. Coleman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the Sense of the Senate on
		  humanitarian assistance to Burma after Cyclone Nargis.
	
	
		Whereas, on May 3, 2008, Cyclone Nargis devastated Burma,
			 leaving an estimated 22,500 people dead, 41,000 missing, and 1,000,000
			 homeless;
		Whereas, on May 5, 2008, the United States embassy in
			 Burma issued a disaster declaration authorizing $250,000 in immediate
			 humanitarian assistance to the people of Burma;
		Whereas, on May 5, 2008, First Lady Laura Bush stated that
			 the United States will work with the U.N. and other international
			 nongovernmental organizations to provide water, sanitation, food, and shelter.
			 More assistance will be forthcoming;
		Whereas, on May 5, 2008, Department of State Deputy
			 Spokesman Tom Casey stated that the United States has a disaster
			 assistance response team that is standing by and ready to go in to Burma to
			 help try to assess need there;
		Whereas, on May 6, 2008, President George W. Bush said,
			 The United States has made an initial aid contribution, but we want to
			 do a lot more. We're prepared to move U.S. Navy assets to help find those
			 who've lost their lives, to help find the missing, to help stabilize the
			 situation. But in order to do so, the military junta must allow our disaster
			 assessment teams into the country.;
		Whereas, on May 6, 2008, President Bush pledged $3,000,000
			 in emergency assistance to victims of Cyclone Nargis, and stated that allowing
			 the disaster assistance response team to enter the country would facilitate
			 additional support;
		Whereas the European Union has pledged to deliver
			 $3,000,000 in initial emergency disaster assistance to Burma;
		Whereas according to the United Nations Country Team in
			 Burma, the average household in Burma is forced to spend almost
			 3/4 of its budget on food and 1 in 3 children under the
			 age of 5 is suffering from malnutrition;
		Whereas the prevalence of tuberculosis in Burma is among
			 the highest in the world, with nearly 97,000 new cases detected annually,
			 malaria is the leading cause of mortality in Burma, with 70 percent of the
			 population living in areas at risk, at least 37,000 died of HIV/AIDS in Burma
			 in 2005 and over 600,000 are currently infected, and the World Health
			 Organization has ranked the health sector of Burma as 190th out of 191
			 countries;
		Whereas the failure of Burma’s ruling State Peace and
			 Development Council to meet the most basic humanitarian needs of the people of
			 Burma has caused enormous suffering inside Burma and driven hundreds of
			 thousands of Burmese citizens to seek refuge in neighboring countries, creating
			 a threat to regional peace and stability; and
		Whereas, in the aftermath of Cyclone Nargis, the State
			 Peace and Development Council continues to restrict the access and freedom of
			 movement of international nongovernmental organizations to deliver humanitarian
			 assistance throughout Burma: Now, therefore, be it
		
	
		That it is the Sense of the
			 Senate—
			(1)to express deep
			 sympathy to and strong support for the people of Burma, who have endured
			 tremendous hardships over many years and face especially dire humanitarian
			 conditions in the aftermath of Cyclone Nargis;
			(2)to support the
			 decision of President Bush to provide immediate emergency humanitarian
			 assistance to Burma through nongovernmental organizations that are not
			 affiliated with the Burmese regime or its officials and can effectively provide
			 such assistance directly to the people of Burma;
			(3)to stand ready to
			 appropriate additional funds, beyond existing emergency international disaster
			 assistance resources, if necessary to help address dire humanitarian conditions
			 throughout Burma in the aftermath of Cyclone Nargis and beyond;
			(4)to call upon the
			 State Peace and Development Council to immediately lift restrictions on
			 delivery of humanitarian assistance and allow free and unfettered access to the
			 United States Government’s disaster assistance response team and any
			 organizations that legitimately provide humanitarian assistance; and
			(5)that the United
			 States Agency for International Development should conduct a comprehensive
			 evaluation of which organizations are capable of providing humanitarian
			 assistance directly to the people throughout Burma without interference by the
			 State Peace and Development Council.
			
